                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JEROME JULIUS BROWN SR.,                                  CASE NO. C19-1755-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BARBARA H. MEIKLEJOHN et al.,

13                              Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 5). Judge Tsuchida recommends
17   that the Court dismiss Plaintiff’s complaint because it is frivolous and fails to state a claim. (See
18   id. at 2.) Plaintiff has not filed objections. Having reviewed the report and recommendation and
19   the relevant record, the Court agrees with Judge Tsuchida. The Court therefore ORDERS as
20   follows:
21          1.      The report and recommendation (Dkt. No. 5) is ADOPTED;
22          2.      Plaintiff’s in forma pauperis application (Dkt. No. 1) is DENIED;
23          3.      The case is DISMISSED without prejudice;
24          4.      The Clerk is DIRECTED to send copies of this order to Plaintiff and Judge
25                  Tsuchida.
26          //


     ORDER
     C19-1755-JCC
     PAGE - 1
 1          DATED this 17th day of December 2019.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1755-JCC
     PAGE - 2
